EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lin Hymel on 5/21/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
Method for heating a process gas in a top or bottom fired reformer comprising one or more burners, two outer lanes of reformer tubes, and one or more inner lanes of reformer tubes, each reformer tube comprising an inlet, the method comprising flowing process gas through the reformer tubes of the inner and outer lanes,
	wherein each lane has a lane flow rate, which is defined as the total amount of process gas that flows through the reformer tubes of said lane per unit time,
	wherein the lane flow rate of at least one outer lane is different from the lane flow rate of at least one inner lane and controlled in operando in dependence of a monitored temperature spread over an output of the two outer lanes of reformer tubes and the one or more inner lanes of reformer tubes, by having set the lane flow rate of said outer tube lane upstream of the reformer tube inlets in a gas header that is positioned outside a , and
wherein a flow regulator is provided 
		at an inlet of the gas header of the at least one outer lane; or
		at a tube inlet of a tube that provides process gas to the gas header of the at least one outer lane.

Claims 4, 10, and 20-22 are cancelled. 

The following is an examiner’s statement of reasons for allowance: two amendments have been filed since the final rejection dated 11/13/20. The amendment filed on 1/13/21 successfully obviated the art rejections of 11/13/20 as discussed in the interview summary conducted on 1/20/21. As asserted in the Remarks filed with the amendment of 1/13/21, by positioning the gas header outside of the firebox of the reformer, the Gallarda and Finnerty are at odds with each other on where the flow rate is controlled: in the header or in the tubes within the firebox. The Examiner cited further references in the Advisory Action mailed 1/27/21 that could provide motivation to arrange the header outside of the firebox of the reformer. Consequently, the Applicant filed another amendment with the RCE dated 5/13/21 that states more explicitly the control operation performed during operation of the device to obviate any potential rejections with the further references as stated in the Remarks filed with the RCE. As elaborated in the interview summary attached herewith, the amendment above adds structural features to the independent claim so that it is clear how the control operation is physically occurring. There is no motivation in the prior art of record to control the reformer as claimed in this manner. The application is consequently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725